Citation Nr: 0508508	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  He died on April [redacted], 2000.  The appellant is his widow.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 decision that, 
inter alia, denied service connection for the cause of the 
veteran's death, and denied dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35.  The 
appellant filed a notice of disagreement (NOD) in May 2000, 
and the RO issued a statement of the case (SOC) in May 2000.  
The appellant filed a substantive appeal in June 2000.

In April 2001, the Board remanded these matters to the RO for 
additional development.  In January 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for service connection for the cause of the 
veteran's death, and for dependents' educational assistance 
benefits under 38 U.S.C.A. Chapter 35.

In May 2003 and in March 2004, the Board again remanded these 
matters to the RO.  Following each remand, in July 2003 and 
in October 2004, the RO issued SSOCs, reflecting the 
continued denial of the claims on appeal.  

The Board's decision on the claims for service connection for 
the cause of the veteran's death, and for entitlement to 
dependents' educational assistance benefits under 38 U.S.C.A. 
Chapter 35-the only issues for which an appeal has been 
perfected-is set forth below.  The remand following the 
decision addresses entitlement to burial benefits, 
adjudicated and denied by the RO, and for which the appellant 
has filed the first of two actions needed to place the issue 
in appellate status; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for the cause of 
the veteran's death, and for dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35, has been 
accomplished.

2.  The veteran died in April 2000.  The death certificate 
lists the cause of death as congestive heart failure, with 
renal failure and carcinoma of the lungs listed as other 
significant conditions contributing to death. 

3.  At the time of the veteran's death, service connection 
was in effect for the following:  multiple scars of the face 
and left lower eyelid with retained foreign body, residuals 
of gunshot wound (rated as 30 percent disabling); deformity 
of the left shoulder joint, residual of fracture of left 
clavicle and scapula, with limited arm motion (rated as 30 
percent disabling); residuals of gunshot wound of the right 
thigh, Muscle Group XV (rated as 10 percent disabling); 
residuals of gunshot wound of the left thigh, Muscle Group XV 
(rated as zero percent disabling); a scar of the right foot 
as a residual of gunshot wound with retained foreign body, 
Muscle Group X (rated as 10 percent disabling); and defective 
vision of the left eye, residual of gunshot wound (rated as 
30 percent disabling); the combined disability rating was 70 
percent.  Special monthly compensation had also been awarded 
based on loss of use of one eye, with only light perception. 

4.  The competent evidence weighs against a finding that the 
trauma and stress associated with the veteran's service-
connected disabilities contributed substantially or 
materially to cause the veteran's death. 

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).

2.  Eligibility for dependent's educational assistance is not 
established.  38 U.S.C.A. §§ 1310, 3501 (West 2002); 38 
C.F.R. § 3.312 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Initially, the Board notes that, with respect to the claim 
for Chapter 35 benefits, he appellant has been notified of 
the reasons for the denial of the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed her.  As is explained below, the claim for 
Chapter 35 benefits lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable to 
that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations in connection with the 
claim for service connection for the cause of the veteran's 
death, the Board finds that all notification and development 
action needed to fairly adjudicate that claim has been 
accomplished.

Through the May 2000 SOC, and the January 2003, July 2003, 
and October 2004 SSOCs, and the August 2001, June 2003, and 
March 2004 letters, the RO notified the appellant of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim. The RO also notified the 
appellant the need for evidence showing that the veteran's 
service-connected disabilities were the cause of his death or 
otherwise contributed to or materially hastened his death.  
After each document identified above, the appellant and her 
representative were given the opportunity to respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's June 2003 and March 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claim, 
particularly, medical records, if she gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the appellant provide the names and addresses 
of medical providers, the time frame covered by the records, 
and the condition for which the veteran was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.  
Those letters also invited the appellant to submit any 
additional evidence in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the appellant 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this case has not, in any way, prejudiced the appellant.

When the RO initially adjudicated the claims in May 2000, the 
VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the appellant the August 2001 letter, 
notifying her of the VCAA duties to notify and assist, 
setting forth the criteria for service connection, and 
soliciting information and evidence from the appellant.  
Additional letters, notifying her of what evidence, if any, 
was to be obtained by the appellant and which evidence, if 
any, would be retrieved by VA, were sent in June 2003 and in 
March 2004.  Following each letter, the RO issued SSOCs, and 
afforded the appellant well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant in connection with the claim for service 
connection for the cause of the veteran's death.  As 
indicated below, the RO has obtained a medical opinion in 
connection with the cause of death claim, and has obtained 
the veteran's private treatment records.  The appellant also 
has been given opportunities to submit and/or identify 
evidence to support her claims.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
appellant in the Board proceeding, at this juncture, with a 
decision on the claims under consideration. 

II.  Factual Background

Service medical records contain no complaints, findings or 
diagnoses of active pulmonary disease, heart disease, or 
cancer.  Service medical records do show that the veteran was 
twice wounded in action, first in 1944 by an anti-tank mine 
and, second, by mortar shell fragments in 1945; he sustained 
several penetrating wounds.

Service connection had been established, during the veteran's 
lifetime, for the following disabilities:  multiple scars of 
the face and left lower eyelid with retained foreign body, 
residuals of gunshot wound; deformity of the left shoulder 
joint, residual of fracture of left clavicle and scapula, 
with limited arm motion; residuals of gunshot wound of the 
right thigh, Muscle Group XV; residuals of gunshot wound of 
the left thigh, Muscle Group XV; scar of the right foot, 
residual of gunshot wound with retained foreign body, Muscle 
Group X; and defective vision of the left eye, residual of 
gunshot wound.  Initially, the RO assigned a 100 percent 
disability rating for all the veteran's disabilities, from 
December 12, 1945; a combined disability rating of 60 percent 
was assigned from July 23, 1946.

Private medical records, dated in June 1947, show that the 
veteran complained of pains in his heart, severe at times and 
lasting about five minutes.  His treating physician found no 
evidence of pulmonary disease, and diagnosed old shrapnel 
scars.

Records reflect that the veteran's vision in his left eye 
deteriorated over the years.  In a September 1962 rating 
decision, the RO increased the evaluation for defective 
vision of the left eye, light perception only, effective 
June 26, 1962; the combined disability rating for the 
veteran's service-connected disabilities, at that time, 
increased to 70 percent.  The veteran also was entitled to 
special monthly compensation on account of loss of vision of 
the left eye.  Effective August 6, 1964, the RO awarded TDIU 
benefits.

Records show that, effective November 1, 1965, the veteran no 
longer met the criteria for TDIU benefits because, 
reportedly, he was working.
 
The veteran underwent a VA examination in June 1998.  He 
complained of complete blindness of the left eye, as well as 
headaches.  The veteran also complained of left shoulder 
pain, especially at night, and that he could not do any heavy 
lifting.  Examination revealed marked limitation of motion 
and marked deformity of the left shoulder, with a deep, 
depressed, and tender scar about 5 inches long.  Scars on the 
veteran's thighs and right foot did not affect the function 
of any body parts.  X-rays taken of the veteran's left 
shoulder also revealed degenerative changes, as well as 
deformity, and several metallic densities of soft tissue.

An October 1998 medical statement by the veteran's treating 
physician revealed diagnoses of carcinoma of the bladder, 
mild renal failure, hypertension controlled, and long segment 
Barrett's esophagus.

A March 2000 medical statement by the veteran's treating 
physician revealed the following medical problems:  
Cystectomy and urostomy due to carcinoma of the bladder; lung 
segment Barrett's esophagus; hyperparathyroidism; chronic 
obstructive pulmonary disease; congestive heart failure; 
mild, stable renal failure; hypertension; and carcinoma of 
lung based on x-ray and not tissue diagnosis.

The veteran died on April [redacted], 2000.  His death certificate 
shows that the immediate cause of death was congestive heart 
failure.  Other significant conditions contributing to the 
veteran's death were renal failure and carcinoma of the 
lungs.  He died at a hospital, and no autopsy was performed.  
There was a claim for TDIU benefits, to include the need for 
the regular aid and attendance of another person (A&A) or 
housebound status, pending at the time of his death.

At the time of the veteran's death, the following ratings 
were in effect:  multiple scars of the face and left lower 
eyelid with retained foreign body, residuals of gunshot wound 
(rated as 30 percent disabling); deformity of the left 
shoulder joint, residual of fracture of left clavicle and 
scapula, with limited arm motion (rated as 30 percent 
disabling); residuals of gunshot wound of the right thigh, 
Muscle Group XV (rated as 10 percent disabling); residuals of 
gunshot wound of the left thigh, Muscle Group XV (rated as 
zero percent disabling); a scar of the right foot as a 
residual of gunshot wound with retained foreign body, Muscle 
Group X (rated as 10 percent disabling); and defective vision 
of the left eye, residual of gunshot wound (rated as 30 
percent disabling); the combined disability rating was 70 
percent.  Special monthly compensation had also been awarded 
based on loss of use of one eye, with only light perception.

In April 2000, the appellant filed a claim for death 
benefits.  

Private medical records received in September 2001 show that 
the veteran was hospitalized in July 1997 because of 
complaints of chest pain and shortness of breath.  Records 
show diagnoses of chest pain, myocardial infarction ruled 
out; congestive heart failure; hypertension; gastroesophageal 
reflux; diverticulosis coli; mild stable renal failure; 
thrombocytopenia; and status-post carcinoma of the bladder, 
resection with urostomy.

Private medical records received in September 2001 show that 
the veteran had refused radiation therapy and bronchoscopy in 
January 2000, which were medically recommended due to the 
presence of a mass in the lung discovered on routine chest x-
ray.

Private medical records received in July 2002 show that the 
veteran had undergone surgical procedures in November 1983 
due to a diagnosis of transitional cell carcinoma of the 
urinary bladder.

In September 2002, a VA physician reviewed the veteran's 
entire claims file, including medical records associated with 
the file after the veteran's death.  The VA physician opined 
that it is not likely that the veteran's service-connected 
disabilities caused or contributed substantially or 
materially to cause the veteran's death.  In doing so, the 
indicated that the trauma and stress caused by the veteran's 
many permanent service-connected disabilities incurred by 
combat did not significantly or materially contribute to the 
cause of the veteran's death.  The VA physician noted that 
the medical evidence of record clearly indicated the veteran 
died from the effects of his growing lung cancer with 
associated malignant effusion; that the altered hemodynamics 
and hypoxia would stress the heart, already compromised by 
chronic atrial fibrillation; and, in turn, the congestive 
heart failure would further impair existing kidney function 
and lead to renal failure.  The VA physician commented that 
smoking is a well-known risk factor for both lung cancer and 
bladder cancer, but stress and trauma are not medically 
recognized causes of lung cancer, nor a cause of any of the 
above medical ailments from which the veteran suffered.  The 
VA physician added that the veteran's service-connected 
musculoskeletal conditions and unilateral blindness did not 
cause the veteran's eventual medical problems in the years 
prior to his death.
 
II.  Legal Analysis

A.  Cause of the Veteran's Death

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes the evidence does not indicate, 
and the appellant does not allege, that any of the conditions 
listed on the veteran's death certificate is medically 
related to military service.  The record reveals no evidence 
of complaints or diagnosis of, or treatment for, congestive 
heart failure or renal failure or carcinoma of the lungs in 
service, and there is no competent medical evidence or 
opinion relating any of these post-service diagnoses to any 
incident of service.  Moreover, the death certificate 
includes no mention of the service-connected disabilities, 
either as a cause or contributing cause of the veteran's 
death, and there is otherwise no medical evidence of a 
relationship between the service-connected disabilities and 
death.  

Rather, the appellant contends that the trauma and stress 
resulting from the veteran's service-connected disabilities 
affected his heart and contributed to his death.  The Board 
finds, however, this assertion is not supported by competent 
evidence.  In fact, the most probative evidence on the 
question of whether the veteran's service-connected 
disabilities caused or increased the disabilities of the 
veteran's heart and lungs that resulted in his death 
militates against the appellant's claim.  As indicated above, 
the VA physician opined that it is not likely that the 
veteran's service-connected disabilities caused or 
contributed substantially or materially to cause the 
veteran's death.  In doing so, the indicated that the trauma 
and stress caused by the veteran's many permanent service-
connected disabilities incurred by combat did not 
significantly or materially contribute to the cause of the 
veteran's death.  The physician commented that stress and 
trauma were not medically recognized causes of lung cancer, 
but that smoking is a well-known risk factor for both lung 
cancer and bladder cancer.  The Board notes that the evidence 
of record reveals that the veteran had smoked for many years.  
[While, parenthetically, the Board notes that service 
connection is prohibited for disability or death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the veteran's active service 
(see 38 U.S.C.A. § 1103(a)., such is not claimed in this 
case.]  The VA physician also indicated that the veteran's 
service-connected musculoskeletal conditions and unilateral 
blindness did not cause the veteran's eventual medical 
problems in the years prior to his death.  

Here, the Board finds that the September 2002 VA physician's 
opinion is probative of the cause of death claim because the 
physician's opinion is based squarely upon review of the 
medical evidence of record pertinent to this veteran.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  The Board also notes that 
the appellant has neither presented, nor alluded to the 
existence of, any contrary medical evidence (i.e., evidence 
that, in fact, establishes a medical relationship between the 
veteran's service-connected disabilities and his death).

As indicated above, to be considered a contributory cause of 
death, the disability or disabilities must have a causal 
connection to the veteran's death.  See 38 C.F.R. § 3.312.  
However, there is no competent evidence that even suggests a 
medical relationship between any of the veteran's service-
connected disabilities and his death, to include the 
veteran's death certificate.  Rather, that document lists 
only renal failure and carcinoma of the lungs as contributing 
causes of death.  

In adjudicating the claim for service connection for the 
cause of the veteran's death, the Board also has considered 
the assertions of the appellant advanced in connection with 
the claim.  While the Board does not doubt the sincerity of 
her beliefs that a relationship between the veteran's 
service-connected disabilities and his death exists, as a 
layperson, she is not shown to have the appropriate medical 
training and expertise to render a probative opinion on a 
medical matter.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the Board must conclude that the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as preponderance of the 
competent evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Dependents' Educational Assistance

Dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died after his discharge from 
service of a nonservice-connected disease (as discussed 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, at the time of his 
death, his service-connected disabilities, combined, were 
evaluated as 70 percent disabling and, thus, were less than 
total.  Hence, the veteran did not have a total disability 
that was permanent in nature resulting from a service-
connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance; hence, her claim for such 
benefits must be denied as without legal merit or lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's educational assistance under 38 U.S.C. Chapter 35 
is denied. 




REMAND

In a May 2000 letter determination, the RO denied the 
appellant's claim for additional burial benefits.  A May 2000 
NOD clearly expressed disagreement with the denial; however, 
the RO has not yet issued a SOC as to that claim.  
Accordingly, the Board is required to remand this matter to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

In light of the foregoing, this matter is hereby REMANDED to 
the RO for the following action:

1.  The RO should furnish to the 
appellant and her representative a SOC, 
along with a VA Form 9, and afford them 
the opportunity to submit a substantive 
appeal on the issue of entitlement to 
additional burial benefits. 

2.  The appellant and her representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected (as regards the 
claim for additional burial benefits, 
within 60 days of the issuance of the 
SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


